DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
	Ray et al. (US 20080269644) teaches systems and methods provide collection and analysis of athletic and other human performance and related environmental data. The systems include performance and environmental measurement hardware and data collection and analysis software. Data can be collected in various ways including one of several standardized precision athletic tests. Certification of performance data is provided if environmental data and performance measurement hardware status satisfy preset limits. Performance data can be normalized based on non-standard environmental conditions. The systems and methods establish baseline indications of athletic ability, predict athletic potential for specific sports and team positions, compares individuals to others and to norms, tracks athletic progress, specifies tailored training programs for athletic improvement for specific sports and team positions, provides visual data and analysis, and aids training, physical therapy, and rehabilitation.
Thomson et al. (US 9633433) teaches a scanning system and display and more particularly a scanning system and display for detecting and quantifying similarities or differences between stored data and data collected from a scan.
French et al. (US 9078598) teaches evaluation method and system involves prompting a test subject (person) to engage in movement, such as whole-body movement, for example sports-specific movement, while tracking movement of the person. Data can be gathered from the tracking of the person's movement. This data can be compared with baseline data from an earlier test (or with data gathered from other subjects), to make a determination of cognitive function of the test subject, or to evaluate progress in rehabilitation and/or aid in making a determination whether a person is ready to resume specified activities, such as an athlete returning to a sport. Such a determination can be made under realistic activity-specific conditions (for example using increased metabolic rate and/or activity-specific movements that may test/challenge the test subjects cognition, vestibular, and/or visual performance/abilities), to allow a for determination of the person's cognitive function. 
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “devices in communication with said computer system and operates to scan the athlete and obtain collected data of one or more features, wherein said collected data include measurements of scanned parameters of said one or more 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641